 



Exhibit 10.53
ORAL HEALTHCARE ALLIANCE AGREEMENT
     This ORAL HEALTHCARE ALLIANCE AGREEMENT (this “Agreement”), effective as of
November 4th, 2005 (the “Effective Date”), is made by and between Introgen
Therapeutics, Inc., a Delaware corporation, having a principal place of business
at 301 Congress Ave, Suite 1850, Austin, Texas, 78701 (“Introgen”), and
Colgate-Palmolive Company, a Delaware corporation, having a principal place of
business at 300 Park Avenue, New York, New York, 10022 (“Colgate”). Introgen and
Colgate are referred to herein as individually as a “Party” and collectively as
the “Parties”.
BACKGROUND
     A. Introgen owns or controls proprietary technology and know-how relating
to anti-cancer products, and is in the business of researching and developing
such products. As of the Effective Date, Introgen’s lead product, known as
Advexin, is in late stage clinical trials, and it has other anti-cancer products
at various stages of clinical development;
     B. Colgate is a leader in the commercialization and marketing of oral
hygiene products, and is interested in developing and marketing products to oral
healthcare professionals to treat oral cancer and abnormal cell proliferation in
the oral cavity;
     C. Introgen and Colgate desire to form an alliance directed to the Field,
pursuant to which (i) Colgate shall purchase from Introgen shares of Common
Stock valued at Twenty Million Dollars (US$20,000,000) pursuant to the Stock
Purchase Agreement, of even date herewith, between Introgen and Colgate (the
“Stock Purchase Agreement”), and (ii) Introgen shall design and implement a
research and development program with the goal of identifying potential Products
in the Field and developing one or more selected Products in the Field on the
terms and conditions described herein;
     D. Colgate desires, and Introgen desires to grant Colgate, certain rights
of first negotiation with respect to Products in the Field and/or the entire
Field, all on the terms and conditions described herein.
     NOW, THEREFORE, in consideration of the covenants, conditions and
undertakings hereinafter set forth, it is agreed by and between the Parties as
follows:
ARTICLE 1
DEFINITIONS
As used herein, the following terms will have the meanings set forth below:
     1.1 “Affiliate” of a person means (i) any other person or entity (each a
“Controlling Person”) of which such person is a direct or indirect subsidiary
and (ii) all entities that are direct or indirect subsidiaries of such person or
such Controlling Person. For purposes of this Agreement, an entity will be
deemed to be a subsidiary of a Controlling Person if more than 50% of the
capital stock or other equity interests of such entity are “beneficially owned”
(as such term is defined in Rule 13d-3 of the Exchange Act) directly or
indirectly by such Controlling Person or if such Controlling Person and its
other direct or indirect subsidiaries have the right to elect a majority of the
members of the

 



--------------------------------------------------------------------------------



 



board of directors or other governing body of such entity whether by ownership
of voting securities, by contract or otherwise.
     1.2 “Change of Control” means, with respect to a person, the occurrence of
any of the following events:
                    (i) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, is or becomes the “beneficial
owner” (as defined in Rule l3d-3 under the Exchange Act), directly or
indirectly, of more than 50% of the total voting power of the outstanding
capital stock of such person or 50% of the total number of outstanding shares of
capital stock of such person;
                    (ii) such person merges with or into, or consolidates with,
or consummates any reorganization or similar transaction with, another person
and, immediately after giving effect to such transaction, less than 50% of the
total voting power of the outstanding capital stock of the surviving or
resulting person is “beneficially owned” (within the meaning of Rule 13d-3 under
the Exchange Act) in the aggregate by the stockholders of such person
immediately prior to such transaction;
                    (iii) in one transaction or a series of related
transactions, such person, directly or indirectly (including through one or more
of its subsidiaries) sells, assigns, conveys, transfers, leases or otherwise
disposes of, all or substantially all of the assets or properties (including
capital stock of subsidiaries) of such person, but excluding sales, assignments,
conveyances, transfers, leases or other dispositions of assets or properties
(including capital stock of subsidiaries) by such person or any of its
subsidiaries to any direct or indirect wholly-owned subsidiary of such person;
                    (iv) individuals who as of the date hereof constituted the
Board of Directors of such person (or any new directors whose election by such
Board of Directors, or whose nomination for election by the stockholders of such
person, was approved by a vote of a majority of the directors then still in
office) cease for any reason to constitute a majority of the Board of Directors
of such person then in office; or
                    (v) the liquidation or dissolution of such person.
     1.3 “Collaboration Product” means a Product approved in writing by (or
reflected in the mutually agreed minutes of) the Steering Committee under
Section 2.1.2 for development under the Program. It is understood that a Product
described in the last sentence of Section 1.7 (i.e., a Product for which a Phase
II Trial has been initiated under the Program), as well as the [*] Products
proposed by Introgen under Section 2.1.2 shall in any event be deemed
Collaboration Products.
     1.4 “Common Stock” means shares of common stock, par value of $0.001 per
share, of Introgen.
     1.5 “Completion of Phase II” means, with respect to a Product in the Field:
(a) that one or more Phase II Trials of such Product have been conducted by or
on behalf of Introgen and (b)
 
[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

2



--------------------------------------------------------------------------------



 



Introgen has met with the FDA to review plans to proceed to a Pivotal Trial of
such Product, without receiving objection from the FDA that would prevent the
commencement of a Pivotal Trial of such Product. For such purposes, an
“objection” from the FDA will mean that the FDA makes clear to Introgen at the
time of such meeting, as reflected in the minutes of such meeting (or the FDA
otherwise notifies Introgen in writing within sixty (60) days after such
meeting), that the Product would not be approvable based on the results of the
proposed Pivotal Trial, or that the Product would not be approvable unless
additional Phase II studies were undertaken before starting such Pivotal Trial.
The “minutes” of such meeting shall be the version of the minutes distributed by
the FDA within sixty (60) days after such meeting, or if the FDA does not
distribute such meeting minutes (or such written notice) within such 60-day
period, then as reflected in the minutes of the meeting prepared by Introgen and
provided to the FDA as Introgen’s proposed draft of the minutes, provided that
Introgen has received confirmation (by telephone or letter, for example) that
the FDA does not disagree in a material way with such minutes.
     1.6 “Dominant Field IP” means [*].
     1.7 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     1.8 “FDA” means the United States Food and Drug Administration or any
successor agency.
     1.9 “Field” means [*].
     1.10 “FTE” means a dedicated full-time scientific person year, or in the
case of less than a full-time dedicated scientific person year, a full-time,
equivalent scientific person year, based upon a total of [*] weeks or [*] hours
per year of scientific work, carried out by Introgen Personnel.
     1.11 “FTE Rate” shall initially be [*] per FTE per year, and shall be
determined by [*]; the FTE Rate shall be subject to correction from time to time
in accordance with Section 2.5 below, so as to reflect the actual internal
research and development costs incurred by Introgen to perform Program
activities, determined in accordance with GAAP, on a per-FTE basis, provided
that it is understood that the FTE Rate shall not include any costs to the
extent such costs are already within the Includable R&D Costs under clause
(b) and (c) of Section 1.13. Attached as Exhibit 1.11 hereto is an example
calculation of the FTE Rate for calendar year 2004.
     1.12 “GAAP” means United States generally accepted accounting principles,
consistently applied.
     1.13 “Includable R&D Costs” means amounts expended during the term of this
Agreement that are specifically directed to the Program, as follows:
(a) internal costs for Introgen Personnel that are performing activities that
comprise the Program, at the FTE Rate based on hours actually worked; (b) the
actual amount of incremental out-of-pocket costs (e.g. amounts paid to Third
Party contract research organizations, testing services or the like not
previously included in the FTE Rate); (c) the Manufacturing Cost of Product
materials manufactured or obtained by Introgen used in the Program; and (d) with
respect to work performed by third parties that is funded by a grant obtained by
Introgen or its collaborator, the amount of the grant funding, but only to the
extent such grant is directed to work that is directly related to the Program
and is approved by the Steering Committee.
 
[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

3



--------------------------------------------------------------------------------



 



Includable R&D Costs shall be calculated in accordance with GAAP. With respect
to (d), it is understood that such grant funding may include expenses that are
applied by the university or institution at which the work is being performed,
as a flat percentage of the grant, where the university/institution charges a
percentage of the grant to cover unspecified costs, such as the costs of the
physical laboratories and facilities, benefits of employees working in the lab,
and other costs, and that the full amount of such grant funding, to the extent
specifically directed to the Program (including a pro-rata portion of such
percentage charges to the extent normal and customary for such
university/institution) will be Includable R&D Costs. In no event shall the same
item of expense be included in more than one of (a), (b), (c) or (d) above for a
given period (i.e., in no event shall the same item of expense be “double
counted”).
     1.14 “Introgen Personnel” means an employee of Introgen or one of its
Affiliates.
     1.15 “Manufacturing Cost” means (a) if the Products are manufactured in
whole or in part by Introgen itself, the actual costs incurred by Introgen in
producing such Products, and (b) if the Products are manufactured by a supplier
other than Introgen, the amounts paid by Introgen for such Products to such
supplier, plus the costs incurred by Introgen in procuring such supply (such as
QA/QC, handling and the like). Manufacturing Costs, whether determined under
(a) or (b) of this Section, shall be calculated in accordance with GAAP,
consistently applied.
     1.16 “No-Go Determination” means a determination by the Steering Committee
or by an arbitrator pursuant to Sections 2.2.3 and 8.1 that [*].
     1.17 “person” means any individual, partnership, firm, corporation, limited
liability company, association, trust, unincorporated organization or other
entity, as well as any syndicate or group that would be deemed to be a person
under Section 13(d)(3) of the Exchange Act.
     1.18 “Phase II Trial” means a human clinical trial that includes one or
more end points pertaining to evaluation of dose ranges and/or a preliminary
determination of efficacy in patients being studied and that meets the
requirements of 21 CFR §312.21(b).
     1.19 “Pivotal Trial” means a human clinical trial that is intended to be
sufficiently powered and designed to establish safety and efficacy of one or
more particular doses in the patients being studied and to provide the
statistical and clinical basis for obtaining marketing approval of a Product.
     1.20 “Product” means an active pharmaceutical ingredient comprising a gene
or genes expressing a protein capable of treating, preventing and/or reducing
abnormal cell proliferation, in a particular form, formulation or delivery
system within the Field.
     1.21 “Program Technology” means all inventions and know-how created or
developed by a Party which are applicable to the Field and all patent and other
intellectual property rights therein.
     1.22 “Third Party” means a person or entity other than Introgen, Colgate
and their respective Affiliates.
 
[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

4



--------------------------------------------------------------------------------



 



     1.23 Other. In calculating a period expressed as a number of months, a
month will be calculated from the particular day of the first month, until the
preceding day of the following month (e.g., the period from August 5 through
September 4 would be one month). In addition, the following terms shall have the
meanings defined in the corresponding Sections below.

      Term   Section Defined
“Acquired Introgen Shares”
  7.3.2
“Agreement”
  Preamble
“Colgate”
  Preamble
“Confidential Information”
  4.1
“Contingent Right”
  3.4.4
“Effective Date”
  Preamble
“Election Notice”
  3.2.2
“Established Pharmaceutical Company”
  3.2.4
“Program”
  2.1.2
“Steering Committee”
  2.2
“Stock Purchase Agreement”
  Recitals
“Introgen”
  Preamble
“Joint Developments”
  4.4.2
“[*]”
  3.3
“Negotiation Period”
  3.2.2
“Party” or “Parties”
  Preamble
“Permitted Licensing Window”
  3.2.2
“Plan”
  2.1.1
“Product Negotiation Right”
  3.1.1(a)
“Subject Area”
  3.2.1
“Transfer Notice”
  7.3.2
“Transferred”
  7.3.2
“Trigger Notice”
  3.2.1

ARTICLE 2
THE PROGRAM
     2.1 Nature of the Collaboration. Subject to the terms and conditions of
this Agreement, Introgen shall conduct research and development activities
directed to the Field as part of a collaborative Program as set forth herein. As
between the Parties, Introgen shall be responsible for conducting the research
and development activities of the Program and shall keep Colgate informed,
through the Steering Committee described below, as to the progress thereof, and
will consult with the Steering Committee regarding the direction and goals of
the Program, all as described in this Article 2. In addition, Colgate may from
time to time undertake additional activities relating to the Program, as Colgate
may determine or the Parties agree, and will keep the Steering Committee
informed of those activities.
     2.1.1 Initial Design of the Program; Product Options. Promptly following
the Effective Date, and in consultation with Colgate and the Steering Committee
members, Introgen will prepare a written summary of Introgen’s planned
activities under the Program for consideration by the Steering Committee,
including the definition of a desired profile for a lead Product in the Field to
develop and potentially commercialize, and potential Product candidates to meet
that profile, and a non-binding estimated budget for the next fiscal year
(collectively, the “Plan”). Introgen shall update the Plan at least annually,
including providing a non-binding, estimated budget for the then upcoming fiscal
year.
     2.1.2 Program Parameters. After approval by the Steering Committee of the
initial plan for the Program, Introgen shall present to the Steering Committee a
reasonable number of
 
[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

5



--------------------------------------------------------------------------------



 



options for Products within the Field, not including any Product(s) for which
clinical testing has been conducted prior to the Effective Date. During the
course of the Program, Introgen shall present to the Steering Committee
alternatives for [*] Products in the Field, together with preclinical data as to
safety and efficacy providing reasonable support, as determined by the Steering
Committee, for each such Product alternative. Based on such initial data, and
from time to time thereafter, the Steering Committee shall determine the
Products in the Field with respect to which Introgen shall focus its efforts in
the Program, based on biological performance, ease of manufacturing, cost,
safety, and other factors deemed appropriate by the Steering Committee. The
Products selected, and the activities with respect to identifying, presenting,
researching, developing and manufacturing Products in the Field, shall be
reviewed on an ongoing basis by the Steering Committee, and may be revised or
refined from time to time as the Steering Committee determines (collectively,
such Products and activities, as the same may be changed from time to time in
accordance with this Agreement, the “Program”).
     2.2 Steering Committee. The Parties shall promptly after the Effective Date
establish a committee (the “Steering Committee”) to coordinate and oversee the
Program.
          2.2.1 Composition. The Steering Committee shall include not more than
three (3) representatives from each of Colgate and Introgen, with each Party’s
members selected by that Party. Introgen and Colgate may each replace its
Steering Committee representatives at any time, upon written notice to the other
Party; provided that each Party shall at all times have at least one
representative who is at the level of vice president or above of such Party.
          2.2.2 Meetings. The Steering Committee shall meet as frequently as
agreed by the Parties, but in no case less frequently than once every six
(6) months, at such locations as the Parties agree, and will otherwise
communicate as appropriate by telephone, electronic mail, video conference or
the like. With the consent of the Parties, other representatives of Introgen or
Colgate may attend Steering Committee meetings as nonvoting observers. Either
Party may call a meeting of the Steering Committee on ten (10) days written
notice, which meeting will be held telephonically if requested by either Party.
          2.2.3 Decisions. Decisions of the Steering Committee shall be by
unanimous vote of its members, provided that at least one (1) representative of
each Party participates in such vote. In the event the Steering Committee cannot
reach unanimity on an issue within its scope of authority, the matter shall be
referred to Colgate’s senior executive responsible for research and development
and Introgen’s Chief Executive Officer, who shall promptly meet to discuss and
resolve the matter. If such officers do not resolve such matter within thirty
(30) days after such referral, Introgen shall have the right to cast the
deciding vote with respect to such matters, other than to make a No-Go
Determination, and such deciding vote shall be deemed the decision of the
Steering Committee. If such officers cannot agree as to a No-Go Determination,
then such matter shall be resolved in accordance with Section 8.1 below (it
being understood that the arbitrator shall determine whether [*]).
     2.3 Introgen Efforts. During the term of this Agreement, Introgen shall use
commercially reasonable efforts to implement the Program, including endeavoring
as part of the Program (a) to
 
[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

6



--------------------------------------------------------------------------------



 



access grant funding therefor and (b) to take one or more Product(s) in the
Field approved by the Steering Committee to Completion of Phase II.
Notwithstanding the other provisions of this Article 2, however, Introgen’s
obligations under this Article 2 shall be deemed fully satisfied (and Introgen
shall thereafter have no further obligations under this Article 2) if either:
(a) the aggregate Includable R&D Costs incurred after the Effective Date and
during the term of this Agreement equals at least [*], or (b) the Steering
Committee makes a No-Go Determination, whichever of (a) or (b) occurs first.
     2.4 Statement of Includable R&D Costs. Prior to May 1 of each year of the
Program, Introgen shall provide Colgate with a statement of the Includable R&D
Costs for the prior year (“Statement of Costs”), including a calculation of the
FTE Rate reflecting the actual costs as described in Section 1.11 for such prior
year. Colgate will have a period of sixty (60) days after receipt of the
Statement of Costs to request a review of the calculation of the Includable R&D
Costs and/or FTE Rate for the prior year, and in connection with such request,
Introgen shall provide to Colgate documentation reasonably requested by Colgate
to confirm the calculation of Includable R&D Costs and FTE Rate in such
Statement of Costs. If so requested by Colgate, the Parties shall review and
resolve within sixty (60) days thereafter the actual Includable R&D Costs and
FTE Rate applicable for the prior year. In lieu of Colgate’s review, if Introgen
so desires, the review may be completed by Introgen’s external public accounting
firm after which a letter, attesting that the Includable R&D Costs were
calculated in accordance with Section 1.11 above, will be issued to Introgen
with a copy to Colgate. Upon issuance of such letter or, in the case of a review
by Colgate, upon the Parties’ resolution of all disputed amounts, or if Colgate
does not request to review the Statement of Costs within 60-days after its
receipt, the Includable R&D Costs in such Statement of Costs (or as otherwise
agreed by the Parties) for such year shall be deemed final and binding on the
Parties for all purposes of this Agreement.
     2.5 Colgate Cooperation. Colgate shall collaborate with Introgen in
Introgen’s performance of the Program through the device of the Steering
Committee, and by conducting such additional activities relating to the Program
as Colgate may determine or agree to conduct, but Colgate shall not be obligated
to make available to the Program any particular Colgate technology. From time to
time during the term of this Agreement, Colgate shall review its technology
portfolio to determine whether any of it is relevant to the Program and further
determine, as may be agreed by the Parties in writing, whether to license any
such technology to Introgen for use in connection with the Program. If Colgate
offers, in its sole discretion, to make available to the Program any particular
Colgate technology, the Parties shall first enter into a separate written
agreement with respect to such Colgate technology on terms that are mutually
agreed upon by the Parties. Such terms may include, if Colgate so requires,
compensation to Colgate (e.g. in the form of royalties) with respect to
commercialization of products incorporating such technology other than by
Colgate. Any tangible samples of materials or formulations will be shared by the
Parties pursuant to separate written material transfer agreements, in form and
substance mutually agreeable to the Parties.
 
[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

7



--------------------------------------------------------------------------------



 



ARTICLE 3
COLGATE PRODUCT RIGHTS
     3.1 Activities in the Field.
          3.1.1 Introgen. During the term of this Agreement, other than as
specifically set forth in this Article 3, Introgen shall not: (i) [*], or (ii)
[*]; or (iii) [*]. Subject to Colgate’s rights under this Article 3, Introgen
shall have the right to grant to Third Parties development, manufacturing,
marketing and/or distribution rights with respect to Products in the Field as
follows:
               (a) Introgen may grant rights of the type referred to in
Section 3.1.1 above with respect to a Product, [*]. If Introgen is permitted to
grant such rights with respect to such Product, the grant may extend to [*].
Colgate’s right of first negotiation, as described in Section 3.2 below, with
respect to any such grant of rights for such Product under this Paragraph (a) is
referred to as the “Product Negotiation Right”;
               (b) Introgen may grant rights of the type referred to in
Section 3.1.1 above with respect to some or all of the Field, including without
limitation one or more particular Product(s) [*], following [*]; provided that
either (A) the aggregate Includable R&D Costs over the term of this Agreement
equals at least [*], or (B) the Steering Committee has determined that [*].
Colgate’s right of first negotiation, as described in Section 3.2 below, with
respect to any such grant of rights under this Paragraph (b) is referred to as
the “Field Negotiation Right”;
               (c) If Introgen proposes to grant rights to a Third Party as
permitted by Paragraph (a) or (b) above, it shall first offer such rights to
Colgate in accordance with Section 3.2 below.
          3.1.2 Exclusivity of Efforts.
               (a) Until the earliest of (i) termination of this Agreement;
(ii) the seventh (7th) anniversary of the Effective Date or (iii) such time as
Colgate may have Transferred to non-Affiliates of Colgate, in one or more
transactions, more than the percentages of Acquired Introgen Shares set forth in
Sections 7.3.2(a), (b) and (c), during the applicable time periods set forth
therein, Colgate will not [*], except in collaboration with Introgen under an
agreement entered into pursuant to the Product Negotiation Right or the Field
Negotiation Right or as otherwise agreed by the Parties.
               (b) Notwithstanding anything herein to the contrary:
                    (i) If a Third Party is acquired by Introgen pursuant to a
Change of Control transaction or a Third Party acquires Introgen pursuant to a
Change of Control, the Product Negotiation Rights and Field Negotiation Rights
(and the obligations and restrictions on Introgen described in this Article 3)
will apply only to products (including Products) in the Field that (A)
 
[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

8



--------------------------------------------------------------------------------



 



were developed or marketed by Introgen prior to such Change of Control
transaction or (B) were developed by such acquiror or acquired Third Party based
on use of Program Technology after it acquires Introgen or Introgen acquires it,
as applicable; in no case shall Colgate’s Product Negotiation Rights or Field
Negotiation Rights (nor any terms of Article 3, including Section 3.1.1) apply
to products controlled by such Third Party prior to such Change of Control
transaction and any modifications or derivatives thereof, or products that are
developed after such Change of Control transaction not based on use of Program
Technology. For clarity, it is understood and agreed that in the event of a
Change of Control of Introgen, the provisions of this Article 3 (including
Section 3.1.1) shall only apply to the intellectual property rights controlled
by Introgen prior to or after such Change of Control transaction, and shall not
apply to any intellectual property rights of the Third Party.
                    (ii) If a Third Party is acquired by Colgate pursuant to a
Change of Control transaction or a Third Party acquires Colgate pursuant to a
Change of Control, the limitations in Section 3.1.2(a) will not apply to
activities of the acquired or acquiring entity with respect to products that (A)
were developed or marketed by the acquired or acquiring entity prior to such
Change of Control transaction or (B) were developed by such acquiror or acquired
entity not based on use of Program Technology after it acquires Colgate or
Colgate acquires it, as applicable; in no case shall 3.1.2(a) apply to
activities of the Third Party with respect to products controlled by such Third
Party prior to such Change of Control transaction and any modifications or
derivatives thereof, or products that are developed by such Third Party after
such Change of Control transaction not based on use of Program Technology.
                    (iii) In addition, if Colgate is acquired by a Third Party
pursuant to a Change of Control transaction, Introgen and the acquiror shall
meet promptly to discuss in good faith how best to achieve the goals of the
Program. If within the [*] period following the date of the Change of Control,
Introgen and the acquiror do not reach agreement on such topics or agree that
they can otherwise work effectively and cooperatively together, then either
Party shall have the right to terminate this Agreement upon thirty (30) days
written notice to the other Party.
                    (iv) For clarity, investments by Colgate in a person
(A) that is not an Affiliate of Colgate and (B) with whom Colgate has no
agreement or arrangement to cooperate, collaborate, or have any rights relating
to [*], and no right to acquire control of such person or such rights shall not
be considered to be “development or commercialization” for purposes of
Section 3.1.2(a) above. Unrestricted grants and other unrestricted funding of
academic or non-profit researchers or institutions by Colgate shall not be
considered “development or commercialization” for purposes of Section 3.1.2(a)
above, or otherwise prohibited by this Section 3.1.
     3.2 Procedures upon Trigger of Field Negotiation Rights or Product
Negotiation Rights.
          3.2.1 Trigger Notice. Prior to any grant of rights under
Section 3.1.1(a) or (b) to a Third Party, Introgen shall notify Colgate in
writing that a Product Negotiation Right or the Field Negotiation Right is being
triggered and provide [*] (“Trigger Notice”). In any event, Introgen shall
promptly notify Colgate after the conditions that would allow Introgen to
trigger Colgate’s Product Negotiation Right or Field Negotiation Right, as the
case may be, have been satisfied; provided,
 
[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

9



--------------------------------------------------------------------------------



 



however that such notice of condition satisfaction will not be deemed to be a
Trigger Notice unless Introgen specifically identifies it as such at the time of
delivery. The Product(s) described in the Trigger Notice in accordance with
Section 3.1.1(a), and the portion of the Field described in the Trigger Notice
in accordance with Section 3.1.1(b) above is referred to below as the “Subject
Area.”
          3.2.2 Election to Negotiate. In the event Colgate notifies Introgen in
writing within [*] days after Colgate’s receipt of the Trigger Notice that it is
interested in pursuing a transaction within the scope of the Trigger Notice (the
“Election Notice”), Introgen and Colgate shall negotiate in good faith towards
mutually acceptable terms and conditions of such a transaction (it being
understood that the marketing and distribution rights (including any Contingent
Rights to market and/or distribute) offered to Colgate in such transaction would
be, and the manufacturing and development rights offered to Colgate may be,
exclusive within the Field). If the Parties have not entered into a written
agreement with respect to such transaction within [*] days after the date
Colgate receives the Trigger Notice (“Negotiation Period”), then for a period of
[*] months after the expiration of the Negotiation Period (the “Permitted
Licensing Window”), Introgen shall be free to grant to one or more Third
Party(ies) some or all of the development, manufacturing, marketing and/or
distribution rights and/or Contingent Rights for Products within the Subject
Area; [*]. If Colgate does not provide an Election Notice to Introgen within [*]
days after the Trigger Notice, or if after delivering the Election Notice and
during the Negotiation Period Colgate does not agree to enter into a transaction
on the terms last proposed by Introgen and/or does not offer to Introgen in
writing alternative terms under which Colgate would agree to enter into a
transaction within the Subject Area, then Introgen shall be free to grant to one
or more Third Parties, development, manufacturing, marketing and/or distribution
rights and/or Contingent Rights for, or develop, manufacture, market and/or
distribute itself the Product (in the case of the Product Negotiation Right
having been triggered) or Products within the Subject Area (in the case of the
Field Negotiation Right having been triggered), on such terms and/or under such
conditions as Introgen considers appropriate without further obligation to
Colgate under this Section 3.2.
          3.2.3 Re-triggering the Negotiation Rights. Introgen may re-trigger
the Product Negotiation Right or Field Negotiation Right, as the case may be,
for some or all the Subject Area by so notifying Colgate in writing referring to
this Section 3.2.3, [*]. Upon receipt of such notice, the Parties shall repeat
the procedures of Section 3.2.1 and 3.2.2 above, amended as set forth in this
Section 3.2.3, with such notice serving as a Trigger Notice, except that the
Negotiation Period shall be only [*] days from the date Colgate receives such
Trigger Notice. For clarity, it is understood that if the Parties do not enter
into an agreement granting exclusive rights to Colgate with respect to the
Subject Area set forth in such Trigger Notice during such Negotiation Period,
then the Permitted Licensing Window for the Subject Area described in the most
recent Trigger Notice delivered by Introgen to Colgate shall be [*] months after
the end of the Negotiation Period under this Section 3.2.3 (subject to further
re-triggering under this Section 3.2.3).
          3.2.4 Commercialization by Introgen. After a Product Negotiation Right
or Field Negotiation Right has been triggered and Introgen has (a) [*], and (b)
[*], then Introgen shall have the right to conduct, on its own (directly or
through contractors), any and all development, manufacturing, marketing and/or
distribution within such Subject Area. Notwithstanding the foregoing or
Section 3.1.1 above, this Article 3 shall not be deemed to prohibit Introgen
 
[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

10



--------------------------------------------------------------------------------



 



manufacturing, developing, marketing and/or distributing Products within the
Field in accordance with an agreement with a Third Party entered into in
compliance with Colgate’s Product Negotiation Rights or Field Negotiation Rights
(for example, if such agreement provides Introgen with development,
manufacturing, co-promotion or co-marketing/distribution rights). In addition,
once Introgen has commenced marketing and/or distribution, directly or through
contractors, within a Subject Area in accordance with this Section 3.2.4, the
Product Negotiation Rights and Field Negotiation Rights (i.e., Colgate’s rights
and Introgen’s obligations under this Article 3) and the procedures set forth in
this Article 3 with respect to such Subject Area shall be suspended unless and
until [*]. Notwithstanding the foregoing, in the event Introgen is acquired by
an Established Pharmaceutical Company (as defined below) pursuant to a Change of
Control transaction, this Section 3.2.4 shall only apply with respect to those
Subject Areas described in the applicable Trigger Notices for which conditions
(a) and (b) of this Section 3.2.4 were satisfied prior to such Change of Control
and with respect to those Products for which a [*] has been made prior to such
Change of Control. As used herein, an “Established Pharmaceutical Company” shall
mean a company with annual worldwide pharmaceutical sales over [*] in the last
full fiscal year ending prior to the date of such Change of Control.
     3.3 [*]
     3.4 Additional Procedures; Matters.
          3.4.1 Term Sheet Level. The negotiations to be pursued under
Section 3.2, [*], may be conducted at the term sheet level, and may not include
all of the terms and conditions of the definitive agreement but the Parties may
be bound only by such definitive agreement. [*].
          3.4.2 Trigger Notice not Exclusive. If Introgen triggers the Field
Negotiation Right in accordance with Section 3.1.1(b) above, it is understood
that such Trigger Notice under Section 3.1.1(b) may include any Subject Area for
which Introgen has previously provided a Trigger Notice in accordance with
Section 3.1.1, subject to any definitive written agreements previously entered
into between the Parties with respect to such Subject Area following the Trigger
Notice in accordance with this Article 3.
          3.4.3 Certain Permitted Arrangements. The restrictions and obligations
of Introgen under this Article 3 (including those restrictions under
Section 3.1.1 and 3.2 above) shall be subject to this Section 3.4.3; in that
Introgen may:
               (a) Enter into development and manufacturing arrangements, and
grant licenses and rights for the purposes of such arrangements, all for the
purposes of the Program, and the same shall not be deemed to violate
Section 3.1.1 or Section 3.2;
               (b) Enter into agreements for contract manufacturing or other
contract services for Third Party(ies), [*], and the same shall not be deemed to
violate Section 3.1.1(i); provided that, [*];
 
[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

11



--------------------------------------------------------------------------------



 



               (c) Grant non-exclusive licenses, [*] to a Third Party pursuant
to a cross-license arrangement with the Third Party, and the same shall not be
deemed to violate Section 3.1.1(iii) or Section 3.2; provided that [*]; and
               (d) For clarity, the transactions described in (a), (b) and
(c) shall not be subject to nor deemed to violate Colgate’s Product Negotiation
Rights or Field Negotiation Rights or any provision of this Article 3. An
amendment of an agreement described in this Section 3.4.3, other than [*], shall
not be deemed a new agreement or grant.
          3.4.4 No Implied Obligations. The only obligations of Colgate and
Introgen under this Article 3 are as expressly stated herein, and there are no
further implied obligations relating to the matters contemplated therein.
Without limiting the foregoing, but for example, Introgen is not at any time
obligated to [*]. It is further acknowledged and agreed that: (i) a transaction
by which a Third Party acquires substantially all of the business or assets of
Introgen will not be deemed subject to or to violate the Product Negotiation
Right or Field Negotiation Right, and this Article 3 shall not apply to such
transaction, so long as the person so acquiring substantially all of Introgen’s
business or assets agrees in writing to abide by this Article 3 (as limited by
Section 3.1.2(b)(i)); and (ii) if Introgen enters into a transaction with a
Third Party in accordance with this Article 3 that includes the grant by
Introgen of an option or other contingent right to acquire rights to all or part
of any Subject Area (each such option or right being referred to as a
“Contingent Right”), then the grant of rights by Introgen upon a Third Party’s
exercise of such Contingent Right shall not be subject to this Article 3 so long
as the grant of such Contingent Right was made in a transaction entered into
with the Third Party in compliance with this Article 3.
          3.4.5 No Licenses Granted. It is understood that no license or other
right to develop or commercialize Products is granted under this Agreement to
Colgate. Any such rights would be granted only under a separate written
agreement entered into by the Parties in accordance with this Article 3 or
otherwise agreed upon and executed by the Parties.
          3.4.6 Colgate Rights in Field Not Limited to Oral Healthcare
Professionals. For clarity, notwithstanding any implication to the contrary in
Paragraph B of the Background of this Agreement, it is understood that the scope
of this Agreement is not limited to oral healthcare professionals, and includes
the marketing of Products within the Field to others as well.
ARTICLE 4
INTELLECTUAL PROPERTY
     4.1 Confidential Information. Except as otherwise expressly provided
herein, the Parties agree that the receiving Party shall not, except as
expressly provided in this Article 4, disclose to any Third Party (other than
directors, officers, employees, agents, financial and legal advisors and
consultants of such Party who are under similar confidentiality obligations) or
use for any purpose any confidential information furnished to it by the
disclosing Party hereto in connection with this Agreement that was either
(i) disclosed in a written or tangible form marked “confidential” or with a
similar legend, or (ii) was confirmed orally to be confidential at the time of
disclosure and confirmed
 
[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

12



--------------------------------------------------------------------------------



 



in writing as confidential within a reasonable time thereafter (“Confidential
Information”), except to the extent that it can be established by the receiving
Party that such information:
               (a) was already known to the receiving Party, other than under an
obligation of confidentiality, at the time of disclosure;
               (b) was generally available to the public or otherwise part of
the public domain at the time of its disclosure to the receiving Party;
               (c) became generally available to the public or otherwise part of
the public domain after its disclosure and other than through any act or
omission of the receiving Party in breach of this Agreement; or
               (d) was independently developed by the receiving Party without
having used such Confidential Information.
     4.2 Permitted Use and Disclosures. Each Party hereto may use or disclose
Confidential Information disclosed to it by the other Party to the extent such
use or disclosure is reasonably necessary (a) in the exercise of rights
expressly granted herein, or the performance of its obligations, under this
Agreement or in the performance of its obligations under any marketing or
distribution agreements between the Parties entered into pursuant to this
Agreement, or (b) in prosecuting or defending litigation or arbitration,
complying with applicable governmental laws, regulations or court order;
provided that if a Party is required by law to make any such disclosure, other
than pursuant to a confidentiality agreement, it will give reasonable advance
notice to the other Party of such disclosure and will use its reasonable efforts
to secure confidential treatment of such information in consultation with the
other Party prior to its disclosure (whether through protective orders or
otherwise) and disclose only the minimum necessary to comply with such
requirements.
     4.3 Non-Disclosure of Terms. Subject to Section 5.1 below, each of the
Parties agrees not to disclose the terms of this Agreement to any Third Party
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld, except to such Party’s attorneys, advisors, investors and
others on a need to know basis under circumstances that reasonably ensure the
confidentiality thereof, or to the extent required by law (as determined by the
disclosing Party’s legal counsel).
     4.4 Allocation of Ownership of Intellectual Property.
          4.4.1 The Parties agree that, as between themselves, (i) each Party
shall retain ownership of the intellectual property of such Party in existence
on the Effective Date and shall own all inventions and technology (and the
intellectual property rights therein) hereafter invented or created by or on
behalf of such Party and (ii) nothing in this Agreement shall be construed as
providing for the assignment or transfer of any ownership interest in either
Party’s existing or hereafter acquired intellectual property.
          4.4.2 If, during the term hereof and as a result of activities under
this Agreement, any inventions, technology or intellectual property are invented
or created jointly by employees or

13



--------------------------------------------------------------------------------



 



agents of each of the Parties (collectively, “Joint Developments”), each Party
shall own an undivided one-half (1/2) interest therein and shall be free to use,
license and exploit such Joint Developments in an unrestrictive fashion without
any accounting to or consent of the other; provided that the foregoing shall not
be deemed to limit either Party’s obligations under Article 3 above. The Parties
will consult with each other regarding whether a patent application should be
prepared, filed and prosecuted, and, once issued, maintained with respect to any
invention that constitutes a Joint Development.
          4.4.3 In addition, to facilitate discussions between the Parties at
the Steering Committee, including scientific discussions, and other interactions
from time to time, the Parties agree that [*]. This Section 4.4.3 shall not be
construed to grant either Party any licenses or rights with respect to the
patent rights or copyrights of the other Party.
ARTICLE 5
PUBLICITY
     5.1 Public Statements. Colgate and Introgen shall attempt in good faith to
consult with each other before issuing, and provide each other the opportunity
to review and comment upon, any press release, filing with the Securities and
Exchange Commission or other public statements with respect to this Agreement,
including, in the event Colgate does not issue a release on its own or jointly
with Introgen, with respect to pre-agreed questions and answers for potential
inquiries from Third Parties. Neither party shall issue any such press release
or make any such public statement prior to such good faith attempt to consult
with the other party, except as may be required by applicable law, by court
process or by obligations pursuant to any listing agreement with any securities
exchange.
ARTICLE 6
REPRESENTATIONS AND WARRANTIES
     6.1 Warranty. Each Party represents and warrants on its own behalf that:
(i) it has the legal power and authority to enter into this Agreement and to
perform all of its obligations hereunder; (ii) this Agreement is a legal and
valid obligation binding upon it and enforceable in accordance with its terms;
and (iii) except as set forth on Schedule 6.1 hereto, it has not previously
granted, and during the term of this Agreement will not make any commitment or
grant, any rights which are in conflict with the rights granted herein
(including, in the case of Introgen, any right under any intellectual property
rights owned by or licensed to Introgen that would authorize any Third Party to
develop, manufacture, market or distribute a product in the Field in a manner
that would violate the obligations of Introgen under Article 3) or deprive the
other Party of the benefits intended to be conferred by the Product Negotiation
Right or the Field Negotiation Right or this Agreement. Introgen further
represents and warrants to Colgate that neither it nor any of its subsidiaries
is, nor by reason of giving effect to the consummation of the transactions
contemplated hereby will be, in default under the terms of any intellectual
property license agreement to which it is a party or by which it is bound or to
which any of its properties is subject. Colgate further represents and warrants
that, as of the Effective Date, it has not filed for or obtained patent rights
that are specifically directed to Products in the Field, or that would
materially interfere with the commercialization of
 
[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

14



--------------------------------------------------------------------------------



 



products in the Field, and Colgate will not file or obtain such patent rights
based on any invention conceived by Colgate personnel prior to the Effective
Date.
     6.2 Disclaimer. COLGATE AND INTROGEN SPECIFICALLY DISCLAIM ANY GUARANTEE
THAT THE PROGRAM WILL BE SUCCESSFUL, IN WHOLE OR IN PART. THE FAILURE OF THE
PARTIES TO SUCCESSFULLY DEVELOP PRODUCTS OTHER THAN IN BREACH OF THE TERMS
HEREOF WILL NOT CONSTITUTE A BREACH OF ANY REPRESENTATION OR WARRANTY OR OTHER
OBLIGATION UNDER THIS AGREEMENT. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT OR THE STOCK PURCHASE AGREEMENT, INTROGEN AND COLGATE MAKE NO
REPRESENTATIONS AND EXTEND NO WARRANTIES OR CONDITIONS OF ANY KIND, EITHER
EXPRESS OR IMPLIED, WITH RESPECT TO THE PROGRAM TECHNOLOGY, PRODUCTS OR
INFORMATION DISCLOSED HEREUNDER, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF ANY PROGRAM
TECHNOLOGY, PATENTED OR UNPATENTED, OR NONINFRINGEMENT OF THE INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES.
ARTICLE 7
TERM AND TERMINATION
     7.1 Term. The term of this Agreement shall commence on the Effective Date
and, unless terminated earlier in accordance with this Agreement, continue in
full force and effect until the seventh (7th) anniversary of the Effective Date.
     7.2 Termination for Breach. Either Party to this Agreement may terminate
this Agreement in the event the other Party hereto shall have materially
breached or defaulted in the performance of any of its material obligations
hereunder or under the Stock Purchase Agreement, and such default shall have
continued for thirty (30) days after written notice thereof was provided to the
breaching Party by the non-breaching Party. Any termination shall become
effective at the end of such thirty (30) day period unless the breaching Party
has cured any such breach or default prior to the expiration of the thirty
(30) day period.
     7.3 Termination Upon Notice.
          7.3.1 By Colgate. Colgate may terminate this Agreement for any reason
upon written notice to Introgen.
          7.3.2 By Introgen. Introgen shall have the right to terminate this
Agreement upon written notice to Colgate at any time after the first time at
which Colgate has Transferred to Third Party(ies), in one or more
transaction(s), the following percentages of the Acquired Introgen Shares:
               (a) during the first [*] months after the Effective Date, Colgate
has so Transferred [*] or more of the Acquired Introgen Shares;
 
[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

15



--------------------------------------------------------------------------------



 



               (b) during the period commencing on the first day of the [*]
month following the Effective Date and ending on the last day of the [*] month
following the Effective Date, Colgate has so Transferred [*] or more of the
Acquired Introgen Shares; or
               (c) after the [*] month following the Effective Date, Colgate has
so Transferred [*] or more of the Acquired Introgen Shares.
Prior to Transferring (as defined in the Stock Purchase Agreement) any of the
Acquired Introgen Shares, Colgate shall notify Introgen in writing (each such
notice, a “Transfer Notice”) of its intent to Transfer such shares. [*] Colgate
shall be permitted to deliver an unlimited number of Transfer Notices to
Introgen during the term of this Agreement. For purposes of this Section 7.3.2,
“Acquired Introgen Shares” means the shares of Common Stock acquired by Colgate
pursuant to the Stock Purchase Agreement, and any securities issued as (or
issuable upon the conversion or exercise of any warrant, right or other security
which is issued as) a dividend or other distribution with respect to, in
exchange for or in replacement of the shares of Common Stock acquired by Colgate
pursuant to the Stock Purchase Agreement.
          7.3.3 Field Negotiation Right Exhausted. In the event Introgen has
granted Third Party(ies), in compliance with Article 3, all or substantially all
rights to the Field, this Agreement shall automatically terminate.
     7.4 Effect of Termination or Expiration.
          7.4.1 Accrued Rights and Obligations. Termination or expiration of
this Agreement for any reason shall not release either Party hereto from any
liability which, at the time of such termination, has already accrued to the
other Party or which is attributable to a period prior to such termination nor
preclude either Party from pursuing any rights and remedies it may have
hereunder or at law or in equity with respect to any breach of this Agreement.
          7.4.2 Survival. Articles 1 (Definitions), 4 (Intellectual Property), 8
(Dispute Resolution) and 9 (Miscellaneous) and Section 7.4 of this Agreement
shall survive the expiration or termination of this Agreement for any reason.
ARTICLE 8
EXPEDITED RESOLUTION OF CERTAIN DISPUTES
     8.1 Product Right Dispute. In the event (i) of a dispute under Article 3,
or (ii) if the Steering Committee is unable to reach a unanimous decision as to
whether a No-Go Determination should be made under Section 2.2.3 above, or
(iii) of a dispute under Section 2.4 above; then each such matter shall be
resolved by arbitration in accordance with this Section 8.1. Any such
arbitration shall be conducted by JAMS in Chicago, Illinois, or such other
location as the Parties agree, in accordance with the JAMS Streamlined
Arbitration Rules and Procedures, as modified by Section 8.4 of this Agreement,
by a single arbitrator appointed in accordance with such Rules, or if the Rules
do not provide for such appointment, by the chief executive officer of JAMS. In
the event of disputes as to [*] or as to a No-Go Determination, the arbitrator
shall select an expert who has at least ten (10) years experience in general
management in the pharmaceutical industry at the vice president level or
 
[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

16



--------------------------------------------------------------------------------



 



above (including at least five years of such experience of a biotechnology
company), or an individual as nearly meeting such qualifications as is
practicable as determined by the arbitrator, to advise on the proposed
resolution of the dispute; absent clear error (as determined by the arbitrator),
the arbitrator shall adopt the decision of such expert as the arbitrator’s
decision.
     8.2 Completion in 30 Days. In any arbitration under Section 8.1 above, the
arbitrator and the Parties shall use diligent efforts to resolve such dispute
within thirty (30) days after the selection of the arbitrator, or as soon
thereafter as is practicable.
     8.3 Costs. The costs of any arbitration under this Article 8 shall be
shared equally by the Parties and each Party shall bear its own expenses,
provided that the arbitrator may require the non-prevailing Party to bear 100%
of such costs, and/or the direct expenses of the prevailing Party to the extent
the arbitrator determines that the non-prevailing Party pursued the dispute in
bad faith. The decision of the arbitrator shall be binding on the Parties, and
in the event of a No-Go Determination, shall be deemed the decision of the
Steering Committee, and any judgment upon such decision of the arbitrator may be
entered and enforced in any court of competent jurisdiction.
     8.4 Procedures. The Parties agree that the following procedures shall apply
to each arbitration proceeding conducted pursuant to this Article 8:
          8.4.1 All papers, documents or evidence, whether written or oral,
filed with or presented to the arbitrator or expert referred to above shall be
deemed by the Parties to this Agreement and by the arbitrator and such expert to
be Confidential Information. Neither Introgen, nor Colgate, nor the arbitrator
nor such expert shall disclose in whole or in part to any other person any
Confidential Information submitted in connection with an arbitration proceeding,
except to the extent reasonably necessary to assist in the arbitration, or to
prepare for the arbitration, or to the extent necessary to enforce an award made
by the arbitrator.
          8.4.2 Each Party shall be permitted to submit a written statement in
support of their position no later than fifteen (15) days after the arbitration
proceeding has commenced. Each Party may submit answering statements within five
(5) days of the submission of the other Party’s initial written statements. No
further written statements shall be submitted, unless required by the
arbitrator.
          8.4.3 A hearing, if necessary, shall occur within thirty (30) days
after appointment of the arbitrator. The Parties shall request that the
arbitrator render its decision within five (5) days after any such hearing.
          8.4.4 The arbitrator shall be empowered to decide if he has
jurisdiction over the dispute that is the subject of the arbitration.
          8.4.5 In making his or her determination hereunder, the arbitrator
shall review the terms of the Agreement and the written statement and any
evidence submitted by the parties to the arbitration proceeding in accordance
with the provisions of this Article 8 and the substantive law applicable to this
Agreement.

17



--------------------------------------------------------------------------------



 



     8.5 Decision by the Arbitrator; Awards; Injunctive Relief. The arbitrator
is empowered to enjoin a Party from performing any act prohibited or to compel a
Party to perform any act which will give effect to the arbitrator’s decision
with respect to the foregoing matters. The arbitrator shall issue a written
explanation of the reasons for its decision and a full statement of facts found
in reaching the decision. This determination of the arbitrator shall be rendered
no later than the fifth (5th) day after the conclusion of the arbitration
proceedings. The arbitrator shall not be empowered to award, whether based in
contract, tort or otherwise, any punitive, consequential, special, lost profits
or exemplary damages. Each Party has the right before or, if the arbitrator(s)
cannot hear the matter within an acceptable period, during the arbitration to
seek and obtain from the appropriate court provisional remedies such as
attachment, preliminary injunction, replevin, etc. to avoid irreparable harm,
maintain the status quo, or preserve the subject matter of the arbitration.
ARTICLE 9
MISCELLANEOUS
     9.1 Governing Laws. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal laws
of the State of New York, without regard to the laws of any other jurisdiction
that might be applied because of the conflicts of laws principles of the State
of New York.
     9.2 Submission to Jurisdiction. Except for those particular arbitration
proceedings described in Section 8.1, each of the Parties irrevocably aggress
that any legal action or proceeding arising out of or relating to this Agreement
or for recognition and enforcement of any judgment in respect hereof brought by
the other Party or its successors or assigns may be brought and determined in
any Delaware Chancery Court or Superior Court or federal court sitting in
Delaware, and each of the parties hereby irrevocably submits to the exclusive
jurisdiction of the aforesaid courts for itself and with respect to its
property, generally and unconditionally, with regard to any action or proceeding
arising out of or relating to this Agreement and the transactions contemplated
hereby (and agrees not to commence any action, suit or proceeding relating
thereto except in such courts). Each of the parties further agrees to accept
service of process in any manner permitted by such courts. Each of the parties
hereby irrevocably and unconditionally waives, and agrees not to assert, by way
of motion or as a defense, counterclaim or otherwise, in any action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby, (a) any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason other than the failure
lawfully to serve process, (b) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of such judgment, execution of judgment or
otherwise) and (c) to the fullest extent permitted by law, that (i) the suit,
action or proceeding in any such court is brought in any inconvenient forum,
(ii) the venue of such suit, action or proceeding is improper or (iii) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.
     9.3 WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY ARISING UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE

18



--------------------------------------------------------------------------------



 



EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE WAIVES AND CERTIFICATIONS
IN THIS SECTION 9.3.
     9.4 Waiver. It is agreed that no waiver by either Party hereto of any
breach or default of any of the covenants or agreements herein set forth shall
be deemed a waiver as to any subsequent and/or similar breach or default.
     9.5 Assignment. This Agreement shall not be assignable by either Party
without the written consent of the other Party hereto, except either Party may
assign this Agreement, without such consent, to an entity that acquires all or
substantially all of the business or assets of such Party whether by merger,
reorganization, acquisition, sale, or otherwise; provided, however, that the
assignee agrees in writing to be bound by the terms and conditions of this
Agreement.
     9.6 No Fiduciary Obligations. The relationship of the Parties hereto is
that of independent contracting parties. The Parties are not deemed to be
agents, partners or joint venturers of the others for any purpose as a result of
this Agreement or the transactions contemplated thereby and no fiduciary duties
or other obligations not specifically set forth herein shall be implied or
imputed to either Party.
     9.7 Notices. All notices, requests and other communications hereunder shall
be in writing and shall be personally delivered or by registered or certified
mail, return receipt requested, postage prepaid, or overnight courier, in each
case to the respective address specified below, or such other address as may be
specified in writing to the other Parties and shall be deemed to have been given
upon receipt:

     
               Introgen:
  Introgen Therapeutics, Inc.
 
  301 Congress Avenue, Suite 1850
 
  Austin, Texas 78701
 
  Attn: David Nance, CEO
 
  Fax: (512) 708-9311

19



--------------------------------------------------------------------------------



 



     
               With a copy to:
  Wilson Sonsini Goodrich & Rosati
 
  Professional Corporation
 
  650 Page Mill Road
 
  Palo Alto, California 94304-1050
 
  Attn: Kenneth A. Clark, Esq.
 
  Fax: (650) 493-6811
 
   
               Colgate:
  Colgate-Palmolive Company
 
  300 Park Avenue
 
  New York, New York 10022
 
  Attn: Andrew D. Hendry, Esq.
 
  Fax: (212) 310-2374
 
   
               With a copy to:
  Gibson, Dunn & Crutcher LLP
 
  200 Park Avenue
 
  47th Floor
 
  New York, New York 10166-0193
 
  Attn: David Wilf, Esq.
 
  Fax: 212-351-6277

     9.8 Force Majeure. Neither Party shall lose any rights hereunder or be
liable to the other Party for damages or losses (except for payment obligations)
on account of failure of performance by the defaulting Party if the failure is
occasioned by war, strike, fire, Act of God, earthquake, flood, lockout,
embargo, governmental acts or orders or restrictions, failure of suppliers, or
any other reason where failure to perform is beyond the reasonable control and
not caused by the negligence, intentional conduct or misconduct of the
non-performing Party and such Party has exerted all reasonable efforts to avoid
or remedy such force majeure; provided, however, that in no event shall a Party
be required to settle any labor dispute or disturbance.
     9.9 Complete Agreement. This Agreement, including the Exhibits and
Schedules hereto, and the Stock Purchase Agreement constitute the entire
agreement, both written and oral, between the Parties with respect to the
subject matter hereof, and all prior agreements, including, without limitation,
the Outline of Terms and the Confidentiality Disclosure Agreement, dated [*],
between the Parties, respecting the subject matter hereof, either written or
oral, express or implied, shall be abrogated, canceled, and are null and void
and of no effect. No amendment or change hereof or addition hereto shall be
effective or binding on either of the Parties unless reduced to writing and
executed by the respective duly authorized representatives of Introgen and
Colgate.
     9.10 Specific Performance. Each of the Parties acknowledges and agrees that
the other Party hereto may be damaged irreparably in the event of any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, each of the parties hereto agrees
that the other Party hereto shall be entitled to seek an injunction
(notwithstanding any pending or ongoing arbitration or litigation proceedings)
to prevent breaches of
 
[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

20



--------------------------------------------------------------------------------



 



the provisions of this Agreement and if appropriate and entitled to do so under
applicable law, to enforce specifically this Agreement and the terms and
provisions hereof in any court in accordance with Section 9.2 hereof, in
addition to any other remedy to which they may be entitled at law or in equity.
     9.11 Headings. The captions to the several Sections and Articles hereof are
not a part of this Agreement, but are included merely for convenience of
reference and shall not affect its meaning or interpretation.
     9.12 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall be
deemed to be one and the same agreement.
[Remainder of Page Intentionally Left Blank]

21



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their authorized representatives and delivered in duplicate originals as of
the Effective Date.

              COLGATE-PALMOLIVE COMPANY       INTROGEN THERAPEUTICS, INC.
 
            By:   /s/ Reuven M. Sacher       By:  /s/ James W. Albrecht, Jr.
 
         
 
Name:
  Reuven M. Sacher       Name:   James W. Albrecht, Jr.
 
         
 
 
           
Title:
  Vice President R&D Oral Care       Title:  Chief Financial Officer
 
         
 

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.11
FTE RATE CALCULATION
[*]
 
[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.1
NO CONFLICTS
None.

 